 




SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT




THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (the “Second Amendment”) is
made and entered into as of the 4th of February, 2010, by and between MCP
RETAIL, LLC, a Florida limited liability company ("Seller") and INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Buyer”).




W I T N E S S E T H:




WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Contract
dated December 21, 2009, as amended, for the purchase and sale of Pleasant Hill
shopping center located in Kissimmee, Florida and as legally described by the
contract (the “Agreement”).




WHEREAS, Seller and Buyer have mutually agreed to amend certain provisions of
the Agreement.




NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Buyer agree as follows:




1.

The second line of Section 4(a) is amended by deleting the date “February 5,
2010” and inserting the date “February 8, 2010” therein.




2.

This Second Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Second Amendment. Each person executing this Second Amendment represents
that such person has full authority and legal power to do so and bind the party
on whose behalf he or she has executed this Second Amendment.  Any counterpart
to this Second Amendment may be executed by facsimile copy and shall be binding
on the parties.




The Agreement shall remain in full force and effect, as modified hereby.  




PLEASE SEE FOLLOWING PAGE FOR SIGNATURES








SELLER:




MCP RETAIL, LLC

a Florida limited liability company




By: /s/ Paul D. Johnson, Jr.

Name: Paul D. Johnson, Jr.

Its: Attorney-in-fact













BUYER  




INLAND REAL ESTATE ACQUISITIONS, INC.

An Illinois corporation




By: /s/ Lou Quilici

Print name: Lou Quilici

Title: Sr. VP














2











